Hon. PaulineR. Kibbe      OpinionNo. V-150
ZxecutiveSecretary
Good Xeighhbor
             Commission   Re: Legalityof segregationof Latin
Austin,Texas                  Americans,prohibitingtheir use
                              of a county swimmingpool.
Dear PIadam:

         Your requestfor our opinionupon the above subjectmatter
is as follows:

         'liI"ne
              Good NeighborCommissionis in receiptof com-
    plaintsagainstthe arbitrarysegregationof Latin Ameri-
    cans in Port Stockton,Pecos County,Texas,particularly
    in the county owned and operatedswimmingpool.

         "1 am enclosin*y
                        herewithphotostaticcopy of the
    lease enteredinto betweenPecos CountyWater Improvement
    DistrictNo. 1 and Pecos County on April 11, 19hh, as well
    as photostaticcopy of a Resolution,datedJuly 7, 19113,
    with regard,evidently,to a previoussimilarlease, dated
    March 6, 1939.

        "You will note that the ResolutionprohibitsLatin
    Americansfrom using the swimmingpool in question,and
    mentionsno reasonfor this segregation.

         '%Jerespectfullyrequestyour opinionas to the legal-
    ity of this Resolution."

         The photostaticcopy of the resolutionconnectedwith the
lease presentedby you, in subdivision1, declares:

         "That the propertyset out in said lease contract
    above referredto owned by said district,and partly by
    Pecos County,and being a stone bath house near the waters
    of ComancheChief and GovernmentSprings,and the water
    from said springsand <raterthat may flow into the swim-
    ming pool from said springs,and all of said propertynow
    being in use for bathingpurposesbe used soely by the
    Angleo-American people,and that no person 7;i;
                                                 personsof
    the Etin-American race shall be permittedto use said
    propertyfor swimming,bathing,drinkingor for any other
    purpose.'*
HonorablePaulineR. Kibbe - Page 2



          We beg to advisethere is no justificationin the law for
a type of segregationof the Anglo-Americanand the Latin-American
races contemplatedin the provisionabove quoted,in the matter of
privilegesor uses in respectto public rightsas contradistinguished
from purely privaterights.

          We hand you herewithcopy of our recentOpinionNo. V-128,
which may be of interestt'oyou 3.nthis connection.

                            SUMMARY

         A provisionin a lease by the Board of Directors
    of Pecos CountyWater ImprovementDistrictNo, 1 and
    Pecos County,for bathing,swimming,and other pur-
    poses of like kind by the publicmay not lawfullycarry
    a provision"that no person or personsof the Latin-
    Americanrace shall be permittedto use said property
    for swimming,bathing,drinkingor for any other purpose."

                               YourS'verytruly,

                               ATTORNEYGENERALOF TEXAS



                               By /s/ Ocie Speer
                               Dcie Speer
                               Assistant

APPROVEDAPR 17 191r7    :
/s/ Price Daniel
ATTORNEYGENERALOF TEXAS

cS:sl:wB